Title: John Adams to John Jay, 20 April 1784
From: Adams, John
To: Jay, John


        
          Dear Sir
          Hague April 20. 1784
        
        I am extreamly Sorry, to read in your Letter of the 8th. that you think of embarking for America. Let me beg of you to reconsider that Project. if you persist in it, I shall repent of having written for my Family and wish I had it in my Power to go there too.
        The Committee to whom, the Dispatches by Thaxter were referred have reported that a Commission be sent to the 3 named in the Resolution of the 1. of May last, to treat with all the maritime Powers, who may wish to treat, and I Suppose Such a Commission will Soon arrive. As soon as I know of its Arrival, I will Sett off, for Paris.
        I have recd a Letter, under a Cover, which you knew of, the Writer desires to be remembered to you, your Lady, & to Mr Charmichael.
        Dana is, as I Suppose a Member of Congress, and now at Anapolis.
        If you Should be decided to return home, which I hope you are not, I beg to know about what Time you expect to leave Paris, for I should regret as much as you, the Loss of an Opportunity to converse with you before you go.
        With great and Sincere Esteem / yours
        
          John Adams
        
      